On January 25, 2013, the Defendant was sentenced to COUNT I: Twenty (20) years in the Montana State Prison for aggravated assault, a felony; and COUNT II: Ten (10) years in the Montana State Prison for criminal endangerment, a felony, to run consecutively with the custodial sentence in Count I. It is further ordered that the Defendant shall be ineligible for parole for a period of seven (7) years pursuant to Section 46-18-202(2), MCA. his sentence shall run concurrently with the sentence imposed upon the Defendant in Cause No. DC-11-144, Montana Second Judicial District Court, Silver Bow County.
On May 2, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ryan Archibald, third year law student under the supervision of Attorney Ed Sheehy, Jr. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The majority of the Division finds that the reasons advanced for modification are not sufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the majority decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 2nd day of May, 2013.
Chairperson, Hon. Loren Tucker and Member Hon. Kathy Seeley.
Hon. John Warner respectfully dissents. He would conclude that the *35reasons advanced for modification are sufficient to modify the sentence imposed by the District Court by deleting the parole restriction of seven (7) years.
Alt. Member, Hon. John Warner.